[DO NOT PUBLISH]

           IN THE UNITED STATES COURT OF APPEALS

                 FOR THE ELEVENTH CIRCUIT
                  ________________________           FILED
                                            U.S. COURT OF APPEALS
                         No. 11-10262         ELEVENTH CIRCUIT
                     Non-Argument Calendar      AUGUST 11, 2011
                   ________________________        JOHN LEY
                                                    CLERK
               D.C. Docket No. 1:10-cr-00165-CG-N-1

UNITED STATES OF AMERICA,

                                                       Plaintiff-Appellee,

                             versus

NORBERTO PINEDA-ORTUNO,

                                                     Defendant-Appellant.


                   ________________________

                         No. 11-10264
                     Non-Argument Calendar
                   ________________________

                D.C. Docket No. 1:10-cr-00199-CG-1


UNITED STATES OF AMERICA,

                                                       Plaintiff-Appellee,
                             versus
NORBERTO PINEDA-ORTUNO,
a.k.a. Norberto Pineda-Ortuna,

                                                              Defendant-Appellant.


                           ________________________

                   Appeals from the United States District Court
                      for the Southern District of Alabama
                          ________________________

                                 (August 11, 2011)

Before HULL , MARTIN and ANDERSON, Circuit Judges.

PER CURIAM:

      Two of Norberto Pineda-Ortuno’s cases have been consolidated on

appeal—his conviction for illegal reentry into the United States and revocation of

his term of supervised release for a previous illegal reentry. Elsie Mae Miller,

Pineda-Ortuno’s appointed counsel for both cases, in this direct criminal appeal,

has filed a motion to withdraw from further representation of the appellant,

because counsel believes that the appeal is without merit. Counsel has filed a brief

pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493

(1967).

      Our independent review of the record reveals that counsel’s assessment of

the relative merit of the appeal is correct. Because independent examination of the

                                         2
entire record reveals no arguably meritorious issues of merit, counsel’s motion to

withdraw is GRANTED, and Pineda-Ortuno’s conviction, revocation of

supervised release, and total sentence are AFFIRMED.




                                         3